Citation Nr: 0423123	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-23 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for residuals of 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from May 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2003, which denied service connection for 
pneumonia and pulmonary tuberculosis.  In December 2003, the 
veteran appeared at a hearing held at the RO before the 
undersigned Acting Veterans Law Judge (i.e., Travel Board 
hearing).  

The February 2003 rating decision also granted service 
connection for a scar, status post residuals of a mastectomy, 
evaluated 10 percent disabling.  At his Travel Board hearing, 
the veteran stated that the amount of compensation he 
received did not adequately compensate him for his 
disability, and he referred to symptoms such as weakness 
which he feels were not considered.  The Board finds this to 
be an informal claim for an increased rating for right 
mastectomy residuals, and the issue is referred to the RO for 
initial consideration.  In this regard, the RO's attention is 
also drawn to the November 2002 VA examination report, which 
noted obvious loss of breast tissue and perhaps muscle tissue 
in the area of the scar.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims for 
service connection for the residuals of pneumonia and 
pulmonary tuberculosis.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

Service medical records on file include an Abstract of 
Service and an Abstract of Medical History, which show that 
the veteran was hospitalized almost the entire period from 
January 25, 1956, to June 7, 1956, in the U.S. Naval Hospital 
(USNH) at San Diego.  Over the course of this period, the 
diagnoses, in sequence, were bronchopneumonia, tonsillitis, 
and pulmonary tuberculosis.  However, the final diagnosis was 
"no chest disease" and the separation examination report 
dated June 11, 1956, notes a normal chest X-ray.  The actual 
clinical records of the hospitalizations are not on file, nor 
is there evidence of any attempt to obtain such records.  The 
RO must obtain, if at all possible, the inpatient clinical 
records for the hospitalizations from January 1956 to June 
1956, or document that the records do not exist or cannot be 
obtained from any known sources.  See 38 C.F.R. 
§ 3.159(c)(2).  Such documentation should be associated with 
the claims file.  

In addition, although the veteran was provided a VA 
examination in November 2002, the examiner did not have the 
claims file or any other records available for review, and 
the veteran was unable to provide a cogent history regarding 
the two disabilities at issue, pulmonary tuberculosis and 
pneumonia.  

Beyond the above, although a chest x-ray reportedly showed 
mild pulmonary emphysema, there was no opinion as to whether 
this was related to any of the pulmonary symptoms shown in 
service.  With respect to pulmonary tuberculosis, the 
examiner merely noted that the information should be in his 
military records.  In this case, where the currently 
available service medical records contain a diagnosis of what 
is, by regulation, a chronic disease, the veteran must be 
afforded an examination, with review of the claims file, to 
ascertain whether he has any current residuals.  See 
38 C.F.R. § 3.303(b), 3.309(a).  

In addition, the RO must ensure that all duty notify 
provisions of the law, and any additional duty to assist 
actions required as a result of the remand development, have 
been met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  In particular, he must be 
requested to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2003).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  To ensure that the duties to notify 
and assist the claimant have been 
satisfied, the RO should invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
appellant that he has a full one-year 
period for response (although VA may 
decide the claim within the one year 
period).  

2.  If the appellant responds, the RO 
should assist in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  The RO must also review the 
claims file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.   

3.  The RO must request that the NPRC 
furnish, if possible, the veteran's 
inpatient clinical records of his 
hospitalizations in the USNH at San Diego 
from January 1956 to June 1956.  The 
specific dates and diagnoses, for 
inclusion in the request, are contained 
on the Abstract of Service and Abstract 
of Medical History located with the 
service medical records in the claims 
file (the RO may wish to submit copies of 
these records with their request for 
additional information to the NPRC).  
Attempts to obtain these records must 
continue until the records are obtained, 
or it can be established that further 
efforts would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Efforts to obtain 
the records, and the responses received, 
should be documented in the claims file.  


4.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA examination (by a 
pulmonary specialist, if available) to 
determine if he has current residuals of 
pulmonary tuberculosis, and/or pneumonia 
reported in the service medical records.  
The claims file, to include a copy of 
this REMAND, must be made available to 
the physician prior to the examination.  
All necessary tests should be performed.  

Following the examination and a review of 
the record, the examiner should provide a 
diagnosis of any pulmonary disease(s) 
currently present, and an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any such disability is 
the result of pulmonary tuberculosis or 
pneumonia reported in the service medical 
records.  The examiner should also 
specifically state whether the veteran 
currently has any residuals of pulmonary 
tuberculosis.  The complete rationale for 
the conclusions reached should be 
included in the examination report.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity for 
response, before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




